internal_revenue_service number release date index number - - ------------------------------------------------------------ ------------------------------- ------------------------- ------------------------------- ----------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------------ telephone number ---------------------- refer reply to cc ita b06 plr-121270-18 date date legend taxpayer shareholder shareholder cpa lifo inventory year year year year year year ------------------------------------------------------------ ------------------------- ---------------------- --------------------------- ------------------------- --------------------------- ----------------------------------------- ----------------------------------------- ------- ------- ------- ------- ------- ------- plr-121270-18 dear ---------------- this letter is in reply to a request for a private_letter_ruling made by taxpayer taxpayer requests an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to file form_970 application to use lifo inventory_method for year taxpayer represents the following facts facts taxpayer represents that it was incorporated as a limited_liability_company during year and that it filed its federal_income_tax returns as a partnership from year through year taxpayer represents that it files its federal_income_tax return on a calendar_year basis during year shareholder an individual who at that time owned a profit and loss interest and no capital interest in taxpayer purchased all other profit loss and capital interests from all other partners of taxpayer simultaneous with this purchase shareholder gifted a certain percentage of the profit loss and capital interest of taxpayer to his spouse shareholder taxpayer represents that the purchase of all of the interests in taxpayer by shareholder resulted in a technical_termination of taxpayer in year which caused taxpayer to file short_period returns for the portion of year predating the technical_termination and for the portion of year following the technical_termination as part of taxpayer’s trade_or_business it carries certain items in inventory in year taxpayer elected to account for a certain subset of those inventory_items under the last- in first-out lifo_method hereinafter the lifo inventory by filing a form_970 along with the tax_return that it filed for portion of year following the technical_termination taxpayer represents that during the period that it has accounted for the lifo inventory using the lifo_method for tax purposes it has also accounted for the lifo inventory using the lifo_method for book accounting purposes in year taxpayer with the assistance of cpa prepared a form_2553 election by a small_business_corporation to elect to be treated as an s_corporation for the year taxable_year however although the form_2553 was prepared by cpa it was never filed by taxpayer due to an administrative oversight not realizing that the form_2553 was never filed taxpayer filed its federal_income_tax return for the year taxable_year as though the s_corporation_election had been made only after receiving communication from the internal_revenue_service during year enquiring about taxpayer’s entity status did taxpayer and cpa realize that the form_2553 had never plr-121270-18 been filed consequently taxpayer filed a second form_2553 under the automatic provisions of sec_301 to elect s_corporation treatment for the year taxable_year in year taxpayer engaged another external tax advisor to prepare its federal_income_tax returns during the transition to the new tax advisor taxpayer discovered that it did not file a new form_970 in year when it converted to being treated as an s_corporation taxpayer represents that because of its conversion from a partnership to an s_corporation it was required to file a new form_970 in the first year that taxpayer was considered an s_corporation in order to continue using the lifo_method however despite not filing a new form_970 taxpayer has continued using the same lifo_method for its lifo inventory that it has been using since year therefore taxpayer has filed this request for a private_letter_ruling requesting an extension of time to file the missing form_970 for year ruling requested taxpayer requests an extension of time under sec_301_9100-1 and sec_301_9100-3 to file form_970 effective for year law and analysis sec_472 provides that a taxpayer may use the lifo_method in inventorying goods specified in an application to use such method filed at such time and in such manner as the secretary may prescribe sec_1_472-3 provides that the lifo inventory_method may be adopted and used only if the taxpayer files with its income_tax return for the taxable_year as of the close of which the method is first to be used a statement of its election to use such inventory_method the statement is to be made on form_970 sec_301_9100-1 provides that the commissioner has the discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make certain regulatory elections sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulations published in the federal_register or in a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-2 provides automatic_extension of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 the requested election is a regulatory election as defined under sec_301_9100-1 because the due_date of the election is prescribed in sec_1_472-3 taxpayer’s request is analyzed under the requirements of sec_301_9100-3 because the automatic provisions of plr-121270-18 sec_301_9100-2 are not applicable requests for relief under sec_301_9100-3 will be granted when a taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government see sec_301_9100-3 sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i requests relief before the failure to make the regulatory election is discovered by the internal_revenue_service ii failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides that a taxpayer is deemed not to have acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty was or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences and chose not to file the election or iii uses hindsight in requesting relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money the section also provides that if the tax consequences of more than one taxpayer are affected by the election the government’s interests are prejudiced if extending the time for making the election may result in the affected taxpayers in the aggregate having a lower tax_liability than if the election had been timely made further sec_301_9100-3 provides in part that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section conclusion on the basis of taxpayer’s representations we conclude that the requirements of sec_301_9100-3 have been satisfied accordingly we hereby grant an extension of time plr-121270-18 for taxpayer to file the missing form_970 for year this extension shall be for a period of days from the date of this ruling please attach a copy of this ruling to the form_970 filed pursuant to this private_letter_ruling request except as expressly set forth above this office neither expresses nor implies any opinion concerning the tax consequences of the facts described above under any other provision of the code or regulations specifically we have no opinion either expressed or implied as to whether taxpayer qualifies to use the lifo inventory_method as to whether taxpayer has been properly applying its lifo inventory_method as to whether the purchase of all of the profit loss and capital interests in taxpayer by shareholder caused a technical_termination of taxpayer as to any federal tax consequences of the gift of certain profit loss and capital interests from shareholder to shareholder as to whether taxpayer properly received relief under sec_301 to elect s_corporation status for the year taxable_year and as to whether taxpayer is required to file a form_970 in year to elect to use the lifo inventory_method the ruling contained in this letter_ruling is based upon facts and representations submitted by taxpayer with accompanying penalties of perjury statements executed by appropriate parties while this office has not verified any of the material submitted in support of this request for an extension of time to file the required form_970 all material is subject_to verification on examination this ruling is directed only to taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with our office we are sending copies of this letter to taxpayer’s authorized representative sincerely christina morrison senior technician reviewer office of associate chief_counsel income_tax accounting enc copy for sec_6110 purposes cc
